            Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 1 of 44




 1                                                       HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
      PUGET SOUNDKEEPER ALLIANCE,                    )
10                                                   )       Case No. 12-01201RSM
                       Plaintiff,                    )
11
      v.                                             )       AMENDMENT TO CONSENT DECREE
12                                                   )
      SEATTLE IRON & METALS, CORP.,                  )
13                                                   )
                       Defendant.                    )
14                                                   )
      ___________________________________
15

16                                          I.      RECITALS
17          A.      On March 15, 2019, this Court entered a consent decree in this matter (Dkt. #84)
18   (the “Consent Decree”) by which Plaintiff Puget Soundkeeper Alliance (“Soundkeeper”) and
19   defendant Seattle Iron & Metals Corporation (“SIMC”) resolved all claims that Soundkeeper had
20   asserted in its Complaint (Dkt. #1) and Amended Complaint (Dkt. #4).
21          B.      Soundkeeper and SIMC desire to amend the Consent Decree as provided by Section
22   15 of the Consent Decree.
23          C.      Soundkeeper and SIMC, therefore, stipulate to the entry of this Amendment to
24   Consent Decree without trial, adjudication, or admission of any additional issues of fact or law.
25

26


      AMENDMENT TO CONSENT DECREE                                       Smith & Lowney, p.l.l.c.
                                                                          2317 East John St.
      No. 12-01201RSM - 1                                             Seattle, Washington 98112
                                                                            (206) 860-2883
         Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 2 of 44




 1
                       II.     AMENDMENT TO CONSENT DECREE
 2
         The Consent Decree is amended as follows:
 3
         1.     Section 7(b) of the Consent Decree is amended and replaced as follows:
 4
                       b.     730 Facility Paving and Engineering Report and Implementation
 5
                              i.      SIMC     will   conduct    monthly     stormwater    discharge
 6
                       monitoring for the parameters identified in Table 1 of Administrative Order
 7
                       No. 13739 (Dkt. 42-23) (including PCB testing by EPA method 8082) for
 8
                       three years (through February 2022), except that SIMC may cease monthly
 9
                       monitoring for any non-PCB parameter that is not detected for twelve
10
                       consecutive months of sampling.
11
                              ii.     SIMC will maintain the chitosan-enhanced sand filtration
12
                       (CESF) system that was installed to replace the modular wetland treatment
13
                       system on July 12, 2020.
14
         2.     Section 7(e) of the Consent Decree is amended and replaced as follows:
15
                       e.     Deduster.
16
                              i.      SIMC has completed design drawings for the shredder
17
                       enclosure, blower, and dust collection system (hereinafter “deduster”) that
18
                       meet the requirements of this section and are approved by Dr. Ranajit Sahu,
19
                       the parties’ joint consultant. SIMC has submitted applications for the permits
20
                       that are necessary to install the deduster. (Application materials are included
21
                       herein as Attachment A.) The deduster will address the dust from the
22
                       shredding process itself and will create sufficient containment to allow a
23
                       blower to create sufficient negative pressure within it to maximize the
24
                       capture of dust emissions from the shredder, to the satisfaction of Dr. Sahu.
25
                              ii.     SIMC will exercise its best efforts to obtain all necessary
26
                       permits for construction and installation of the deduster as soon as


     AMENDMENT TO CONSENT DECREE                                     Smith & Lowney, p.l.l.c.
                                                                       2317 East John St.
     No. 12-01201RSM - 2                                           Seattle, Washington 98112
                                                                         (206) 860-2883
         Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 3 of 44




 1
                    practicable, including but not limited to promptly responding to any City of
 2
                    Seattle requests for corrections to the deduster permit application materials.
 3
                           iii.       Within 63 weeks of the City of Seattle’s issuance of the
 4
                    building and land use permit(s) (including, but not limited to, a shoreline
 5
                    substantial development permit) for the deduster, SIMC shall complete
 6
                    installation of the permitted deduster and put the deduster into full operation.
 7
                    In the event that SIMC fails to complete installation of the deduster and put
 8
                    the deduster into full operation within 63 weeks of permit issuance, SIMC
 9
                    shall pay stipulated penalties of $1,000 per day for each day in which it
10
                    violates the deadline established in this paragraph. SIMC shall pay these
11
                    stipulated penalties directly to Just Health Action via payment by check to
12
                    address provided in Attachment B. Payment must be made within 30 days
13
                    of violating the deadline. In the event that SIMC violates the deadline for
14
                    more than 1 day, payments may be consolidated into monthly checks paid
15
                    no later than every 30 days until SIMC comes into compliance with this
16
                    section.
17
                           iv.        After the deduster is installed and operational, SIMC shall not
18
                    operate its auto shredder unless all components of the deduster are fully
19
                    intact and fully functional, and the blower, and dust capture system are fully
20
                    functional and properly maintained. In addition, from May 1, 2021 until the
21
                    deduster is installed and fully operational, SIMC shall not operate its auto
22
                    shredder on the following days:
23
                                     Saturday afternoons (from 12:00 PM to 12:00 AM) during the
24
                                      dry season (May 1 to September 30);
25
                                     Sundays during the dry season (May 1 to September 30);
26
                                     Memorial Day;


     AMENDMENT TO CONSENT DECREE                                    Smith & Lowney, p.l.l.c.
                                                                      2317 East John St.
     No. 12-01201RSM - 3                                          Seattle, Washington 98112
                                                                        (206) 860-2883
         Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 4 of 44




 1
                                       Independence Day; and
 2
                                       Labor Day.
 3
         3.    Section 7(f) of the Consent Decree is amended and replaced as follows:
 4
                      f.     Wind fences and trommel enclosure.
 5
                             i.         SIMC has completed design drawings and City of Seattle
 6
                      permit applications for wind fences and a trommel enclosure that meet the
 7
                      requirements of this section and are approved by Dr. Ranajit Sahu, the
 8
                      parties’ joint consultant. SIMC has submitted applications for the permits
 9
                      that are necessary to install the wind fences and trommel enclosure, and those
10
                      applications are currently pending. (Application materials are included
11
                      herein in Attachments A and C).
12
                             ii.        SIMC will exercise its best efforts to obtain all necessary
13
                      permits for construction and installation of the wind fences and trommel
14
                      enclosure as soon as practicable, including but not limited to promptly
15
                      responding to any City of Seattle requests for corrections to the permit
16
                      application materials.
17
                             iii.       Within 23 weeks of the City of Seattle’s issuance of the
18
                      building and land use permit(s) (including, but not limited to, a shoreline
19
                      substantial development permit) for the wind fences, SIMC will install the
20
                      permitted wind fences. In the event that SIMC fails to install the wind fences
21
                      within 23 weeks of permit issuance, SIMC shall pay stipulated penalties of
22
                      $1,000 per day until the wind fences are installed. SIMC shall pay these
23
                      stipulated penalties directly to Just Health Action via payment by check to
24
                      address provided in Attachment B. Payment must be made within 30 days of
25
                      violating the deadline. In the event that SIMC violates deadline for more than
26
                      1 day, payments may be consolidated into monthly checks paid no later than


     AMENDMENT TO CONSENT DECREE                                    Smith & Lowney, p.l.l.c.
                                                                      2317 East John St.
     No. 12-01201RSM - 4                                          Seattle, Washington 98112
                                                                        (206) 860-2883
         Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 5 of 44




 1
                      every 30 days until SIMC comes into compliance with this section.
 2
                             iv.     Within 21 weeks of the City of Seattle’s issuance of the
 3
                      building permit for the trommel enclosure, SIMC shall install the permitted
 4
                      trommel enclosure. In the event that SIMC fails to install the trommel
 5
                      enclosure within 21 weeks of permit issuance, SIMC shall pay stipulated
 6
                      penalties of $1,000 per day until the trommel enclosure is installed. SIMC
 7
                      shall pay these stipulated penalties directly to Just Health Action via payment
 8
                      by check to address provided in Attachment B. Payment must be made
 9
                      within 30 days of violating the deadline. In the event that SIMC violates
10
                      deadline for more than 1 day, payments may be consolidated into monthly
11
                      checks paid no later than every 30 days until SIMC comes into compliance
12
                      with this section.
13
         4.    Section 7(g) of the Consent Decree is amended and replaced as follows:
14
                      g.     Dust emissions monitoring and corrective action.
15
                      Under the direction of Dr. Sahu and with Soundkeeper’s full involvement,
16
               SIMC will design and implement the following three-phase dust monitoring regime:
17
                             i.      Phase I: In 2019, SIM conducted ten weeks of “background”
18
                      dust monitoring at no fewer than three monitoring stations offsite, with the
19
                      locations selected by Dr. Sahu. A meteorological station was maintained
20
                      during the study period at the same location as in Dr. Sahu’s 2018 study.
21
                      Each monitoring station monitored total suspended particulate (“TSP”) and
22
                      PM 2.5 on a continuous basis, and also collect TSP for the duration. The
23
                      collected TSP was analyzed for PCBs using Method 1668, metals, and
24
                      dioxins.
25
                             ii.     Phase II: Starting in June of 2020, SIMC will conduct one
26
                      year of continuous dust monitoring at the following locations (1) the same


     AMENDMENT TO CONSENT DECREE                                    Smith & Lowney, p.l.l.c.
                                                                      2317 East John St.
     No. 12-01201RSM - 5                                          Seattle, Washington 98112
                                                                        (206) 860-2883
         Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 6 of 44




 1
                    two locations as in Dr. Sahu’s 2018 study; and (2) at least three additional
 2
                    locations selected by Dr. Sahu on the north, south and east fence lines of
 3
                    SIM’s 701 Myrtle parcel. This phase is intended to document SIMC’s dust
 4
                    emissions prior to installation of the dust management BMPs required by
 5
                    Sections 7(e) and 7(f) of this Consent Decree. Each monitoring station will
 6
                    monitor TSP and PM 2.5 on a continuous basis and will also collect TSP for
 7
                    the duration. As detailed in the June 2020 Dust Monitoring Plan: Phase II,
 8
                    from the beginning of the Phase II monitoring through at least September 11,
 9
                    2020, SIMC shall collect TSP weekly and cause it to be analyzed for PCBs
10
                    using Method 1668, metals, and dioxins monthly. From September 12, 2020
11
                    through the end of the Phase II monitoring (June 15, 2021), SIMC shall
12
                    composite the media and filters collected during each approximately 3-
13
                    month sampling period for analysis, resulting in a total of three PCB and
14
                    dioxin results at each location, one each for the sampling periods September
15
                    15 – December 15, 2020, December 15, 2020 – March 15, 2021, and March
16
                    15 – June 15, 2021. If there is an insufficient volume of dust in any sample
17
                    to complete the foregoing analyses, Soundkeeper will determine the
18
                    parameters to be analyzed.
19
                           iii.    Phase III: Upon installation of all of the dust control
20
                    equipment referenced in Paragraphs 7(e) and 7(f), above, SIMC will
21
                    commence two years of continuous dust monitoring at the same locations
22
                    monitored in Phase II. Each monitoring station will monitor TSP and PM 2.5
23
                    on a continuous basis, and will also collect TSP for the duration. SIMC shall
24
                    collect the TSP and cause the collected TSP to be analyzed for PCBs using
25
                    Method 1668, metals, and dioxins, as specified above for the Phase II
26
                    monitoring or as otherwise directed by Dr. Sahu. This phase is intended to


     AMENDMENT TO CONSENT DECREE                                Smith & Lowney, p.l.l.c.
                                                                  2317 East John St.
     No. 12-01201RSM - 6                                      Seattle, Washington 98112
                                                                    (206) 860-2883
         Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 7 of 44




 1
                    document SIMC’s dust emissions following installation of dust management
 2
                    BMPs required by Sections 7(e) and 7(f) of this Consent Decree.
 3
                           iv.     Correspondence: Soundkeeper and SIMC will be copied on
 4
                    all correspondence to and from Dr. Sahu by the other regarding dust analysis
 5
                    or the design of dust control measures or studies. Soundkeeper and SIMC
 6
                    will be notified of and permitted to participate in any substantive meetings
 7
                    or conference calls with Dr. Sahu relating to the dust analysis or the design
 8
                    of dust control measures or studies. All data from the dust monitoring studies
 9
                    described in this Consent Decree will be shared with Soundkeeper within
10
                    seven days of it becoming available to SIMC.
11
                           v.      Website: SIMC agrees to maintain the public facing webpage
12
                    (www.seairon.com/environmental-documents) and to post all data collected
13
                    during each of the three phases described above within 14 days of data
14
                    validation. SIMC will post copies of all final reports produced by Dr. Sahu
15
                    to analyze the data on this webpage within 7 days of report finalization.
16
                    SIMC will also fund production by Dr. Sahu of publicly accessible
17
                    explanations and summaries using nontechnical language, and depicting data
18
                    both   numerically      and   graphically,    to   post    on     the   webpage
19
                    contemporaneously. SIMC also agrees to fund the translation of the reports
20
                    and summaries into Spanish and Vietnamese, and to post the translated
21
                    copies on the above-mentioned webpage within 7 days of translation. SIMC
22
                    will pay translation costs directly to mutually acceptable translators within
23
                    14 days of invoicing.
24
                           vi.     Public    Meetings:   SIMC      agrees     to    coordinate   with
25
                    Soundkeeper on community town hall meetings to occur annually for the
26
                    duration of the Consent Decree in either Georgetown or South Park to


     AMENDMENT TO CONSENT DECREE                                   Smith & Lowney, p.l.l.c.
                                                                     2317 East John St.
     No. 12-01201RSM - 7                                         Seattle, Washington 98112
                                                                       (206) 860-2883
         Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 8 of 44




 1
                    publicize results of each phase of the dust study, and answer community
 2
                    questions and concerns. SIMC agrees to have at least one facility
 3
                    representative present at each meeting, and also agrees to fund Dr. Sahu’s
 4
                    attendance and presentation. SIMC further agrees to fund the costs of the
 5
                    meeting space, language translation (Spanish and Vietnamese), production
 6
                    and printing of outreach materials, dinner for attendees, and onsite childcare
 7
                    for attendees. SIMC will pay all costs directly to mutually agreeable vendors.
 8
                            vii.     Corrective action: The data from the first dry season of
 9
                    the Phase III dust monitoring described above must be analyzed to
10
                    determine if the controls are effective. If the controls are not effective at
11
                    reducing the dust concentrations during SIMC’s operating hours (during
12
                    dry weather) to 10 µg/m3, or the background level determined by Dr.
13
                    Sahu based on additional data collection, and reducing PCBs to the
14
                    background PCB levels determined in Phase I monitoring completed
15
                    under Section 7(g)(i) of this Consent Decree (hereinafter, the “Phase I
16
                    background PCB level”), SIMC must commit to enhancing the controls
17
                    as follows:
18
                                    1.      If the dust controls installed at the 601 Myrtle
19
                            parcel of the 601 Facility, or the 701 parcel of the 601 Facility,
20
                            as measured during Phase III, are insufficient to reduce the dust
21
                            concentrations during SIM’s operating hours (during dry
22
                            weather) to 10 µg/m3, or the background level determined by Dr.
23
                            Sahu based on additional data collection, or the PCBs are above
24
                            the Phase I background PCB levels, Dr. Sahu will inspect the
25
                            pertinent facility and make recommendations for appropriate
26
                            improvements to address the issues. Within two months of such


     AMENDMENT TO CONSENT DECREE                                   Smith & Lowney, p.l.l.c.
                                                                     2317 East John St.
     No. 12-01201RSM - 8                                         Seattle, Washington 98112
                                                                       (206) 860-2883
         Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 9 of 44




 1
                            an inspection, Dr. Sahu will issue his recommendations. SIMC
 2
                            must implement Dr. Sahu’s recommendations before the onset of
 3
                            the next dry season. If SIMC determines that one or more of the
 4
                            recommendations are not practicable or implementable then
 5
                            SIMC may invoke the dispute resolution provisions of this
 6
                            Consent     Decree    and   obtain    relief   from   Dr.   Sahu’s
 7
                            recommendations from the Court in the form of a modification to
 8
                            this Consent Decree.
 9
                            viii.   SIMC will pay into Smith & Lowney PLLC’s client trust
10
                    account money sufficient to cover the cost of Dr. Sahu’s work under this
11
                    Consent Decree. Smith & Lowney PLLC will administer the funds to Dr.
12
                    Sahu, but SIMC is solely responsible for adequately funding the trust
13
                    account to cover the cost of Dr. Sahu’s work and any subcontractors and
14
                    laboratory costs.
15
                            ix.     SIMC will continue to maintain daily logs of dust
16
                    observations and dust control efforts at the 601 Facility during the period May
17
                    1 through September 30 each year, and during extended dry periods (defined
18
                    by the absence of rainfall for more than five days) during the period October
19
                    1 through April 30. Not later than the date of entry of this Consent Decree,
20
                    SIMC will begin keeping track of whether its auto shredder is operating
21
                    normally and any unusual shredding activities with the potential to generate
22
                    dust on the daily logs. Log entries shall be made for all hours during which
23
                    the Facility and/or the shredder operates.
24
                            x.      Not later than the date of entry of this Consent Decree, SIMC
25
                    will implement a program to discourage truck traffic associated with the
26
                    Facilities from using certain residential streets nearby the Facilities.


     AMENDMENT TO CONSENT DECREE                                   Smith & Lowney, p.l.l.c.
                                                                     2317 East John St.
     No. 12-01201RSM - 9                                         Seattle, Washington 98112
                                                                       (206) 860-2883
        Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 10 of 44




 1
                    Specifically, SIMC will post the Approved and Restricted Traffic Routes map
 2
                    and legend, attached to this Amendment to Consent Decree as Attachment
 3
                    D, to its website, and provide copies of the map to and instruct trucks entering
 4
                    and exiting the Facilities to use the Approved Routes and avoid the Restricted
 5
                    Routes identified in Attachment D.
 6
                             xi.    SIMC will arrange a meeting with Soundkeeper, the City of
 7
                    Seattle, and Ecology to discuss the Filterra treatment systems in the city right-
 8
                    of-way abutting the north and south sides of the 601 Facility and will employ
 9
                    its best efforts to coordinate with the City of Seattle and Ecology regarding
10
                    this issue.
11
         5.   Section 7(h) of the Consent Decree is amended and replaced as follows:
12
                     h.      Starting on March 15, 2019, and continuing for six years, SIMC will
13
              forward all correspondence to and from the Department of Ecology, and all
14
              documents provided to the Department of Ecology, related to the NPDES Permits,
15
              and monthly dust control logs and dust observation or complaint emails SIMC
16
              receives in the corresponding month, to Soundkeeper on a monthly basis, and
17
              provide written summaries to Soundkeeper on its progress implementing the consent
18
              decree, on a quarterly basis.     Where practicable, as in the case of structural
19
              improvements, SIMC will include photographs of tasks completed in its quarterly
20
              progress reports to Soundkeeper. SIMC will also provide Soundkeeper with
21
              electronic copies of its SWPPPs as required herein and upon request within 5 days.
22
         6.   Section 7(i) of the Consent Decree is amended and replaced as follows:
23
                     i.      Not later than thirty days after invoicing, SIMC will pay
24
              Soundkeeper its reasonable costs, including expert and attorneys’ fees, of
25
              monitoring SIMC’s compliance with this consent decree, and conferring regarding
26
              corrective actions and dispute resolution pursuant to this consent decree, in an


     AMENDMENT TO CONSENT DECREE                                   Smith & Lowney, p.l.l.c.
                                                                     2317 East John St.
     No. 12-01201RSM - 10                                        Seattle, Washington 98112
                                                                       (206) 860-2883
           Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 11 of 44




 1
                   amount not to exceed $60,000 (SIXTY THOUSAND DOLLARS).
 2
            7.     Section 8 of the Consent Decree is amended and replaced as follows:
 3
                   8.      Not later than thirty days after entry of this Amendment to Consent Decree,
 4
            SIMC will pay $90,000 (NINETY THOUSAND DOLLARS) to Just Health Action and
 5
            Seattle Parks Foundation via payments of $45,000 to each organization by check to
 6
            addresses provided in Attachments B and E for environmental and human health benefit
 7
            projects in the Duwamish River and central Puget Sound watersheds as described in
 8
            Attachments B and E. Payment shall include the following reference in a cover letter or on
 9
            the check: “Amendment to Consent Decree, Soundkeeper v. Seattle Iron & Metals Corps.”
10
            A copy of the check and cover letter shall be sent simultaneously to Soundkeeper.
11
            Additionally, in the event that SIMC fails to install the deduster by the deadline established
12
            in Section 7(e)(iii), above, SIMC will pay an additional $10,000 to Just Health Action. In
13
            the event that SIMC further fails to install the deduster within 60 days of the deadline
14
            established in Section 7(e)(iii), above, SIMC will pay an additional $15,000 to Just Health
15
            Action. These contingent payments are in addition to any stipulated penalties required by
16
            Section 7(e)(iii), above.
17
            8.     Section 13 of the Consent Decree is amended and replaced as follows:
18
                   13.     This Consent Decree takes effect upon entry by the Court. It terminates on
19
            March 15, 2026.
20
            9.     The contact information for SIMC in Section 17 of the Consent Decree is amended
21
     as follows:
22

23

24

25

26


      AMENDMENT TO CONSENT DECREE                                        Smith & Lowney, p.l.l.c.
                                                                           2317 East John St.
      No. 12-01201RSM - 11                                             Seattle, Washington 98112
                                                                             (206) 860-2883
           Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 12 of 44




 1
            if to Seattle Iron & Metals Corp.:
 2
                     Matthew Stock
 3                   JOYCE ZIKER PARTNERS, PLLC
                     1601 Fifth Avenue, Suite 2040
 4
                     Seattle, WA 98101
 5                   Email: mstock@jzplaw.com

 6          10.      Except as specifically amended by this Amendment to Consent Decree, the terms

 7   and conditions of the Consent Decree (Dkt. #84) remain in full force and effect.

 8

 9          DATED this 30th day of October, 2020.

10

11

12
                                                  A
                                                  RICARDO S. MARTINEZ
13                                                CHIEF UNITED STATES DISTRICT JUDGE

14

15

16

17

18
     Presented by:
19

20     JOYCE ZIKER PARTNERS, PLLC                  SMITH & LOWNEY PLLC

21
       By: /s/ Matthew Stock                       By: /s/Claire E. Tonry
22     Matthew J. Stock, WSBA No. 40223            Richard A. Smith, WSBA No. 21788
       Attorneys for Defendant SIMC                Claire E. Tonry, WSBA No. 44497
23
                                                   Attorneys for Plaintiff Soundkeeper
24

25

26


      AMENDMENT TO CONSENT DECREE                                       Smith & Lowney, p.l.l.c.
                                                                          2317 East John St.
      No. 12-01201RSM - 12                                            Seattle, Washington 98112
                                                                            (206) 860-2883
Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 13 of 44




              Attachment A
                                                                                                                                                                                                                                                                                     Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 14 of 44
                              City of Seattle
                              Department of Construction and Inspections (Seattle DCI)
                              PLAN COVERSHEET                                                                                                                          Updated
                                                                                                                                                                       01/01/16


INSTRUCTIONS: Complete all areas of sections 1 - 7 that pertain to your project. Please note that sections 8 - 14 are to be completed by Seattle DCI staff.
                                  *Mac users fill out this form with Acrobat not Reader


                                                         1. APPLICANT INFORMATION                                                                                                                                 5. BUILDING CODE INFORMATION                                                                                                        8. LAND USE CONDITIONS (Seattle DCI staff use only)                           10. DRAINAGE & SEWER REVIEW (Seattle DCI staff use only)
                                                                                                                                                                                                                                                                                              CODE USED FOR DESIGN (select one)
                                                                                                                                                                   MULTIPLE BUILDINGS IN THIS PROJECT?                                                                                                                                                                                                                                   SEATTLE DCI SEWER AND DRAINAGE REVIEW DESK: (206) 684-5362 or sidesewerinfo@seattle.gov
                                                                                                                                                                       Yes             No                                                                                                                                                   Assigned planner   IG1 U/85                    Phone
  PROJECT ADDRESS                    MECHANICAL EQUIPMENT DESIGN WILL BE SUBMITTED WITH BUILDING                                PROJECT #                                                                                                                                                           2015 Seattle Building Code
                                     PERMIT APPLICATION LATER IN THE PROJECT SCHEDULE.                                                                             If yes, fill out separate sheets and attach.          MECHANICAL EQUIPMENT
                                                                                                                                                                                                                  Shown on plan sheet:                                                                                                                                                                           DRAINAGE REVIEW REQUIRED?                       Yes           No
                                                                                                                                                                                                                         DESIGN WILL BE SUBMITTED                                                   2015 Seattle Residential Code
  DESCRIPTION OF WORK                          601 SOUTH MYRTLE STREET: CONSTRUCTION OF CONCRETE FOUNDATIONS TO SUPPORT A                                          PROVIDE THIS INFORMATION FOR EVERY BUILDING IN YOUR PROJECT
                                               DEDUSTER SYSTEM, 61' TALL PIPE PILE SUPPORTED WIND FENCE, AND 26' TALL HSS SUPPORTED                                                                                      WITH BUILDING PERMIT                                                                                                                                                                         Flow control required
                                               WIND FENCE MOUNTED ON AN EXISTING CONCRETE WALL WHERE NEW CONCRETE WILL BE                                                                                                APPLICATION LATER IN THE                                                   2015 SBC (struct) and 2015 SRC (arch)
                                               PLACED TO THICKEN THE WALL. THE DEDUSTER SYSTEM AND FRAMING AND THE WIND FENCE                                      DCI building ID                                   (seePROJECT
                                                                                                                                                                                                                          building data sheet)
                                                                                                                                                                                                                                    SCHEDULE.
                                               COLUMNS, FABRIC, AND FABRIC ATTACHMENTS WILL BE DESIGNED BY OTHERS.                                                                                                                                                                                                                                                                                                    Impervious surface this project (new or replaced) in sq. ft. IG1 U/85
                                               620 S OTHELLO ST: CONSTRUCTION OF A 30' TALL HSS SU5PPORTED WIND FENCE MOUNTED ON AN
                                               EXISTING CONCRETE WALL WHERE NEW CONCRETE WILL BE PLACED TO THICKEN THE WALL.                                       Existing # of above-grade stories     N/A                 Proposed # of above-grade stories N/A                   Mezzanines?             Yes          No


                                                                                                                                                                   Existing # of below-grade stories     N/A                 Proposed # of below-grade stories N/A                           Location N/A
  OWNER            SHALMAR 08, LLC                                             ADDRESS                                                                                                                                                                                                                                                                                                                          NOTE: The drainage system shown in these plans may be changed at the time of side sewer permit issuance to meet standard plans and methods.
                                                                                                                                                                   Building code type of construction
  PHONE            206-682-0040                                                E-MAIL                                                                                                                                                                                                                                                                                                                            SIDE SEWER REVIEW REQUIRED?                     Yes           No
                                                                                                                                                                   FLOOR LEVEL                  GROUP               OCCUPANCY/USE                        FLOOR AREA               SPRINKLER (Y/N)            OTHER FIRE PROTECTION

  CONTACT PERSON                  Jackie Celin                                 ADDRESS            601 MYRTLE STREET, SEATTLE, WA 98108                                                                                                                                                                                                                                                                                No conflict with side sewer

                                                                                                                                                                                                                                                                                                                                                                                                                      Construction conflicts with applicant's side sewer. Contact Public Health Department at (206) 233-7914
  PHONE            206-622-5822                                 FAX                                       E-MAIL                jackie.celin@kpff.com
                                                                                                                                                                                                                                                                                                                                                                                                                      Construction conflicts with side sewer serving another property . Contact Seattle DCI Sewer and Drainage Review Desk at (206) 684-5362
  PREVIOUS RELATED MUPs


  RELATED STANDARD
  PLANS                                                                                                                                                                                                                                                                                                                                                                                                                                N/A                                                                               Date
                                                                                                                                                                                                                                                                                                                                                                                                                Reviewed by


                                                                                                                                                                                                                                                                                                                                                                                                                NOTE: A separate side sewer permit is required from Seattle DCI for ALL new drainage and sewer installations. For more information, call the
                                                                                                                                                                   Remodel:     Construction project value $                                                                                                                                                                                                    Sewer and Drainage Review Desk at (206) 684-5362 or sidesewerinfo@seattle.gov.
                                                   2. LAND USE CODE INFORMATION                                                                                    Sprinklers          NFPA 13         NFPA 13 R           Partial system          Fire alarm          Other system Type


                                                                                      DESIGN REVIEW?
                                                                                                                                     Change of occupancy        Yes         No     From                                 To                                                                                                                                                                                         11. ENVIRONMENTALLY CRITICAL AREAS INFO (Seattle DCI staff use only)
ZONE         IG1 U/85                 ASSESSOR'S PARCEL NO.                                                       Yes      No
                                                                   2136200706 & 292404908926' TALL HSS SUPPORTED WIND FENCE MOUNTED ON AN EXISTING CONCRETE WALL WHERE NEW CONCRETE WILL BE PLACED TO THICKEN THE WALL.
                                                                                                                                    Posted occupancy
                                                                                      If yes, please provide:                                                                                                                                                                                                                                                                                                                                                           ENVIRONMENTALLY CRITICAL AREAS (ECA)
OVERLAY ZONING                  GREATER DUWAMISH (MANUFACTURING INDUSTRIAL)                                                          EMERGENCY SYSTEMS PROVIDED
                                                                                      Planner                                           Elevator pressurization     Exit and pathway lighting Stairway pressurization Smoke removal system                                                                          Emergency generator                                                                               Site is not located in ECA
HISTORIC OR LANDMARK DISTRICT                                  N/A                                                                                                                                                                                                                                                                                                                                                    Mapped ECA designation             1       2       3      4         5      6      7      8     9    10            11
                                                                                                              Planner's phone no.
                                                                                                                                                                                                                                                                                                                                                                                                                      ECA identified by pre-application site visit report as         IG1 U/85
SHORELINE ZONE                 UI - URBAN INDUSTRIAL (NO WORK IN SHORELINE)
                                                                                                                                                                                                                    6. ENERGY/MECHANICAL CODE                                                                                                                                                                         ECA exemption (see review details in Hansen)
                                   Exempt                  Requires Shoreline review

                                                                                                                       Exempt      Requires review                                                                                                                                                                                                                                                                     Reviewed by                                                                                               Date
                                                                                                                                                                          HVAC mechanical system is NOT included with this application (If mechanical drawings are included with plans, please stamp "for reference only")
SEPA
                                                                                                                                                                          HVAC mechanical system IS included with this application                    Mechanical System Value$                                                                                                                                             Denied       Granted     Type
EXISTING USE                                                         SQ. FT.            PROPOSED USE                                                    SQ. FT.
601 MYRTLE STREET, SEATTLE, WA 98108                                 206-622-5822       Industrial (Gen. Purpose)                                       358, 170     GENERAL PROJECT INFORMATION                                                                                                                                                                                                                      Small project waiver

                                                                     jackie.celin@kpff.com                                                                           SCOPE OF CONSTRUCTION
                                                                                                                                                                                                                                                                                                                                                                                                                       New development coverage this permit (sq. ft.) N/A
                                                                                                                                                                          New construction                     Addition               Alteration                  Substantial alteration (SBC CH 34)
                                                                                                                                                                                                                                                                                                                                                                                                                       Previous development coverage (after 10/31/92)          Permit #                                  Sq. ft.
                                                                                                                                                                     APPLICABLE OCCUPANCY

                                                                                                                                                                          Single-family/duplex/townhouse                   Multi-family 1-3 stories               Multi-family 4+ stories      Non-residential                                                                                                                                                                 Permit #                                  Sq. ft.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Total
  DEPARTMENT OF NEIGHBORHOODS CERTIFICATE OF APPROVAL REQUIRED?                                                                      Yes         No                  BUILDING ENVELOPE COMPLIANCE                                     HEATED                              SEMI-HEATED                    UNHEATED

  STREET/ALLEY IMPROVEMENTS OR WORK IN THE RIGHT OF WAY REQUIRED?                                                                    Yes         No                       Existing Envelope - no change
  PARKING SPACES                                                                              NUMBER OF DWELLING UNITS                                                    Existing Envelope - altered                                                                                                                                       NEW CURB CUT REQUIRED         Yes   No   Residential   Commercial       12. SHOP DRAWINGS, KEY AREA INSPECTION & BUILDING CONDITIONS
  Existing
                   Onsite                Offsite                Accessible                    Existing             0                Proposed New             0            New Envelope                                                                                                                                                                                                                                                  (Seattle DCI staff use only)
  Proposed                                                                                                         0                                         0       SCOPE OF MECHANICAL WORK
                   Onsite                Offsite                Accessible                    Demolished                            Live/Work

                                                                                                                   0
                                                                                                                                                                                                                                                                                                                                                      9. SPECIAL INSPECTIONS (Seattle DCI staff use only)
Offsite Location                                                                              TOTAL                                                                   MECHANICAL EQUIPMENT DESIGN WILL BE SUBMITTED WITH BUILDING PERMIT APPLICATION LATER IN THE PROJECT SCHEDULE.                                                                                                                             Sprinkler drawings              NFPA 13          NFPA 13 R          Partial system   Location IG1 U/85                                         Fire alarm
                                                                                                                                                                                                                                                                                                                                                                                                                required for:

                                                                                                                                                                                                                                                                                                                                                                                                                Required shop drawings/
                                                     3. HOUSING UNIT OCCUPANCY                                                                                                                                                                                                                                                                                                                                  key area inspections:

                                                                                                                                                                     LOCATION OF DUCTWORK OR MECHANICAL EQUIPMENT

DEFINITION: Housing unit means any dwelling unit, housekeeping unit, guest room, dormitory, or single room occupancy unit, and may include a residential                  Interior                  Exterior ground mounted                             Rooftop                   Exterior wall mounted
unit in a commercial building, an artist's studio dwelling unit, or a live/work unit.
                                                                                                                                                                     MECHANICAL-ONLY PERMIT
CHECK ONLY ONE BOX BELOW TO INDICATE HOUSING OCCUPANCY AT DATE OF PERMIT APPLICATION.                                                                                Related building permit project #

                    Unit(s) unoccupied                                                            Unit(s) occupied by residential tenant
                                                                                                                                                                                                                                                                                                                                                                                                                                                        13. PERMIT ISSUANCE AUTHORIZATION
                    Unit occupied by property owner                                               Do not know                                                        COMMERCIAL BUILDINGS (Non-residential, R1 lodging, and Multi-family four stories and greater)                                                                                                                                                                                             (Seattle DCI staff use only)
                    No units on property                                                          Refer to property owner/tenant assistance                          COMPLIANCE PATH:
                                                                                                                                                                          Prescriptive           Component Performance UA/SHGCA/VTA                             Total building performance (TBP)          Target performance path (TPP)                                                                         REVIEW                                 APPROVAL          DATE                            NOTES
                    Unit(s) on property not affected by permit scope                                                                                                                                                                                                                                                                                                                                            LOCATION                               INITIALS
                                                                                                                                                                     SEC C402.1                          SEC C402.1.3                                                   SEC C407                                   SEC C402.1.5
                                                                                                                                                                                                                                                                                                                                                                                                                ZONING (incl. street improvements) IG1 U/85
I certify, under penalty of perjury under the laws of the State of Washington, that the above information is true and correct.                                       OTHER MECHANICAL EQUIPMENT INCLUDED IN THIS APPLICATION                                                                                                                                                                                    CURB CUT                                                                                 N/A

 MECHANICAL EQUIPMENT                                                                               08/18/2020                      601 MYRTLE ST: 601 SOUTH MYRTLE STREET:
                                                                                                                                                                Commercial          620exhaust
                                                                                                                                                                           kitchen hood S OTHELLO
                                                                                                                                                                                               system STFume hood                                     Spray paint booth           Other Specify:                                                                                                                ORDINANCE

 DESIGN WILL BE                                                                                                                                                      RESIDENTIAL BUILDINGS (Single family, duplex, townhouse, and multi-family 3 stories or less)                                                                                                                                               STRUCTURAL
Owner/Applicant Signature                                Printed Name                              Date                            Place
 SUBMITTED WITH BUILDING                                                                                                                                             COMPLIANCE PATH:                                                                                                                                                                                                                           ENERGY
 PERMIT APPLICATION
                                                                                                                                                                          Prescriptive                              Total UA alternative                        Simulated performance alternative                                                                                                               MECHANICAL
 LATER IN THE PROJECT                                      4. GROUND DISTURBANCE                                                                                     Heating Equipment:                                                                                                                                                                                                                         DRAINAGE
 SCHEDULE.                                                                                                                                                           Minimum Size:                             Maximum Size:                                    Energy Credit (Table R406.2) Option:
                                                                                                                                                                                                                                                                                                                                                                                                                ECA
  GROUND DISTURBANCE                               Yes         No     Excavation - cubic yards MECHANIC                 Maximum height        3 FT
                                                                                                  AL                                                                                                                                                                                                                                                                                                            GRADING
                                                                                                                                                                     DOCUMENTS INCLUDED
                                                                      Fill - cubic yards          EQUIPMEN
                                                                                                  0                     Maximum height        N/A                                                                                                                                                                                                                                                               WATER (SPU)
  DISPOSAL SITE                  Outside City of Seattle                                          T DESIGN                                                                Residential equipment sizing calc (unit by unit)         Non-residential cooling and heating load (for other than Group R)
                                                                                                  WILL BE                                                                                                                                                                                                                                                                                                       FIRE
                                 Inside City of Seattle                                           SUBMITTE                                                                Target UA/SHGCA/VTA Calculation                          Structural load calculation (for mechanical equipment)           Commercial kitchen hood worksheet
                                                                                                  D WITH                                                                                                                                                                                                                                                                                                        HEALTH (King County)
                                                               Address and/or permit #                                                                                    TBP or TPP Report                                        Noise compliance report (for mechanical equipment)
                                                                                                  BUILDING                                                                                                                                                                                          Other:
Erosion control is required PRIOR to any ground disturbance. Please refer to ConstructionPERMIT      Stormwater Control and Soil Amendment Standard Plan.                                                                                                                                                                                                                                                       NOISE

                                                                                                  APPLICATI                                                                                                                                                                                                                                                                                                     CONVEYANCE/ELEVATOR

                                                                  CUSTOMER ALERT!                 ON LATER
                                                                                                  IN THE                                                                                                                           7. PRIORITY GREEN                                                                                                                                                            SHORING (SDOT)
Site Inspection Required Prior to First Ground Disturbance - Call (206) 684-8900                  PROJECT
 A Seattle DCI site inspection is required prior to any ground disturbance related to this permit,SCHEDULE
                                                                                                    including clearing, grubbing or grading.
                                                                                                                                                                                                                              (www.seattle.gov/sdci/prioritygreen)                                                                                                                                              STREET IMPROVEMENT (SDOT)
                                                                                                  .                                                                                     Prior approval to participate in Priority Green is required. The following does not establish Priority Green status.                                                                                                    PARKS
Preconstruction Conferences, When Required - Call (206) 684-8860
A Seattle DCI preconstruction conference should be scheduled prior to beginning work. A conference is required for the following types of work:                                                                                                                                                                                                                                                                 PROTECTED DISTRICTS (DON)
1. When any special inspections are indicated on the plan                                                                                                           PRIORTY GREEN EXPEDITED                                                                         PRIORTY GREEN FACILITATED
2. When land use or design review conditions are indicated on the plan                                                                                              Screening required prior to building permit intake appointment.                                 Screening required prior to building permit or MUP intake                                                                                   SEPA EXEMPTION
3. When a Seattle DCI plans examiner specifies on plans unusual or complex inspection or occupancy requirements                                                                                                                                                     appointment.
                                                                                                                                                                    Rating anticipated:                                                                                                                                                                                                                         LAND USE
Rules for Ufer Grounds - Call (206) 684-5383                                                                                                                                                                                                                        Rating anticipated:
If you have any questions or concerns regarding the rules (2005 NEC) for installation of ufer grounds, please contact Seattle DCI's Electrical Technical Backup              Built Green
Monday - Friday, 7:00 a.m. to 4:30 p.m.                                                                                                                                                                                                                                      Priority Green Building Matrix - 10 points
                                                                                                                                                                                     4 star
Required SDOT Permits and Inspections
                                                                                                                                                                                     5 star
                                                                                                                                                                                                                                                                             Living Building Challenge                                                                                                                                  14. DEPARTMENT SIGN OFFS (Seattle DCI staff use only)
Street Tree Inspections
Protection and/or planting/pruning/removal of street trees requires Seattle Department of Transportation (SDOT) inspection and approval. Call prior to                                                                                                                       Built Green 5 Star + 2030 Challenge
                                                                                                                                                                             LEED
construction:        Commercial/Multifamily Zones, (206) 684-5693
                                                                                                                                                                                                                                                                             LEED Platinum + 2030 Challenge                                                                                                     ISSUED BY        IG1 U/85                                                 DATE
                     Single Family Zones, (206) 684-7997
                                                                                                                                                                                     Gold
 Street Use Permits Call prior to construction: (206) 684-5283                                                                                                                                                                                                      Other:
                                                                                                                                                                                     Platinum
Water Service Inspection by SPU Required                                                                                                                                                                                                                                     Target Performance Path Compliance Method
All water service piping on property must be inspected prior to backfilling trench. For information and inspection, call Seattle Public Utilities (SPU) at (206)             Seattle DCI Alternative Path for Single Family
684-5800. For water quality backflow protection information and inspection, call SPU at (206) 684-3536.
                                                                                                                                                                                     Using 3.5 credits for SEC Table 9-1
Waste Diversion Report to be submitted to SPU - Projects >750 square feet must submit a Waste Diversion Report to SPU within 60 days of DCI project                                                                                                                                                                                                                                                             BUILDING PLANS EXAMINER                                        MECHANICAL PLANS EXAMINER                                     DATE RECEIVED AT INTAKE
final inspection approval. For information and submittal document: http://www.seattle.gov/util/ForBusinesses/Construction/CDWasteManagement/
RecyclingRequirements/WasteDiversionReport/index.htm
                                    Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 15 of 44




                                                                                                      SEATTLE IRON AND METALS
                                                                                                       DUST CONTROL IMPROVEMENTS


2407 North 31st Street, Suite 100
Tacoma, Washington 98407
(253) 396-0150 Fax (253) 396-0162
                                                                                                              COVER SHEET          G1.0
                                                                                                                                   01   13
                                    Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 16 of 44


           ABBREVIATIONS                                                                              LEGEND




                                                                                                               SEATTLE IRON AND METALS
                                                                                                                DUST CONTROL IMPROVEMENTS


2407 North 31st Street, Suite 100
Tacoma, Washington 98407
(253) 396-0150 Fax (253) 396-0162
                                                                                                                 LEGEND AND ABBREVIATIONS   G1.1
                                                                                                                                            02   13
                                        Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 17 of 44




                                                                                                   1           2




                                                                     E
                                                             E



                                                                               E
                                                                                   E




                                                                 E



                                                                         E E




                                                                                       E E




                                                                                             E E




                                                                                                       E E




                                                                                                             E E




                                                                                                                   E




                                                                                                                       E




                                                                                                                           E




                                                                                                                               E
                                    N




                                                                                                                                   E




                                                                                                                                       E
                                                                                       SITE PLAN

                                                                                                                                           SEATTLE IRON AND METALS
                                                                                                                                            DUST CONTROL IMPROVEMENTS


2407 North 31st Street, Suite 100
Tacoma, Washington 98407
(253) 396-0150 Fax (253) 396-0162
                                                                                                                                                OVERALL SITE PLAN       C1.0
                                                                                                                                                                        03   13
                                                                                         Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 18 of 44



                                                                                                                                                                                            KEYNOTES
                                                                                                                                                                                            1
                                                                                                             1
                                                                                                                                                                                            2
                               5                5
                                                                                                                                                                                            3
                                                                                 1
                                                         3
                                                                                                                                                                                            4

                                                                                                                                                                                            5
                                                                                                                                                                                                       4
                                                                                                                                                                                                                         5
                                                                                                                  A                                                                         6




                           5
                                                                                                                                                                                            GENERAL NOTES




                               A                                         1                                               6


                                                             5               2
                                                             4
                                                                                                                                                                      1

                                                                                            2                                6
                                                                                                                                                                                            DEMOLITION NOTES
                                                                                                     1

                                                                                                      1
                               5                                     5



                                                    5

                                                                 7                   6                                                                     7                 6


                                            1       DEMOLITION PLAN                                                                      2     CONSTRUCTION PLAN
                                                                                                                                                                                            WATER AND SANITARY SEWER
                                                                                                                                             TESC NOTES                                     NOTES




                                    7
                                                                             1




                                        2


                                                             A   SITE SECTION




                                                                                                                                                                   SEATTLE IRON AND METALS
                                                                                                                                                                    DUST CONTROL IMPROVEMENTS


2407 North 31st Street, Suite 100
Tacoma, Washington 98407
(253) 396-0150 Fax (253) 396-0162
                                                                                                                                                                          CIVIL SITE PLAN                      C2.0
                                                                                                                                                                                                               04   13
                                                           Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 19 of 44




                                                                                                                             ·


                                                                                                                             ·

                                                                                                                             ·



                                         1   GAS VAULT


                                                                     2      STEEL PIPE CASING                                             3   TYPICAL TRENCHING DETAIL




                                                                                                                                                6   CONCRETE PAVEMENT




                                                                            ETHA FOAM CUSHION
                                    4   INLET PROTECTION             5      UTILITY CROSSING                                                    7   ASPHALT PAVEMENT




                                                                                                                                 SEATTLE IRON AND METALS
                                                                                                                                  DUST CONTROL IMPROVEMENTS


2407 North 31st Street, Suite 100
Tacoma, Washington 98407
(253) 396-0150 Fax (253) 396-0162
                                                                                                                                         CIVIL DETAILS                   C3.0
                                                                                                                                                                         05   13
                                                                                 Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 20 of 44




                                                                                                                        3




                                                                             NEW PANEL TO NEW PANEL OF EQUAL
                                                                         2   THICKNESS-CONTRACTION JOINT                                                                              3   TYPICAL JOINT

                   1          TYPICAL 2" WATER SERVICE




                                               4   TYPICAL DOWEL                                                                    5     DOWEL DIMENSIONS


                                                   7
                                                                                                                                                                  6




                                                           A   CROSS SECTION


                                                                                                                                                             SEATTLE IRON AND METALS
                                                                                                                                                              DUST CONTROL IMPROVEMENTS


2407 North 31st Street, Suite 100
Tacoma, Washington 98407
(253) 396-0150 Fax (253) 396-0162
                                                                                                                                                                      CIVIL DETAILS                       C3.1
                                                                                                                                                                                                          06   13
                                                          Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 21 of 44


DESIGN CRITERIA                        SUBMITTALS                                    CONCRETE WORK                                   SPECIAL INSPECTION

                                                                                                                                            SPECIAL INSPECTION SCHEDULE
                                                                                                                                       ESTABLISHED PER 2015 SBC SECTION 110 & CHAPTER 17

                                                                                                                                                           CONTINUOUS PERIODIC
                                                                                                                                              ITEM                                 COMMENTS
                                                                                                                                                           INSPECTION INSPECTION




                                       DEMOLITION




                                       STRUCTURAL STEEL

CODES AND STANDARDS




GENERAL




                                       ANCHORS                                               LOCATION
                                                                                                             EXPOSURE
                                                                                                           CLASIFICATION




SURVEY AND FIELD VERIFICATION




                                       WELDING                                                                                      EARTHWORK

PILING



DEFERRED SUBMITTAL




                                                                                                                            SEATTLE IRON AND METALS
                                                                                                                             DUST CONTROL IMPROVEMENTS


   2407 North 31st Street, Suite 100
   Tacoma, Washington 98407
   (253) 396-0150 Fax (253) 396-0162
                                                                                                                                 STRUCTURAL NOTES                                  S1.0
                                                                                                                                                                               07      13
                                                               Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 22 of 44




                                            1



                                                                                                                                 1


                                                                    1




                                                                                                                                       1
                                    N


                                        STRUCTURAL SITE PLAN




                                                                                                                                     SEATTLE IRON AND METALS
                                                                                                                                      DUST CONTROL IMPROVEMENTS


2407 North 31st Street, Suite 100
Tacoma, Washington 98407
(253) 396-0150 Fax (253) 396-0162
                                                                                                                                           STRUCTURAL SITE PLAN   S2.0
                                                                                                                                                                  08   13
                                                       Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 23 of 44




                                          A




                                                  1   DE-DUSTING EQUIPMENT FOUNDATION                                    N




                                    A   SECTION


                                                                                                                             SEATTLE IRON AND METALS
                                                                                                                               DUST CONTROL IMPROVEMENTS


2407 North 31st Street, Suite 100
Tacoma, Washington 98407
(253) 396-0150 Fax (253) 396-0162
                                                                                                                             DE-DUSTING EQUIPMENT FOUNDATION   S3.0
                                                                                                                                                               09   13
                                                    Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 24 of 44




                                                                                                                                                              1




                                                                                                                      2
                                                                                  A




                                                                                                                                             A    WIND SCREEN 1 SECTION
                                    1   WIND FENCE 1 PLAN              N




                                                                                                                          SEATTLE IRON AND METALS
                                                                                                                           DUST CONTROL IMPROVEMENTS
                                                                                                                                WIND SCREEN 1
2407 North 31st Street, Suite 100
Tacoma, Washington 98407
(253) 396-0150 Fax (253) 396-0162
                                                                                                                               PLAN AND SECTION                      S4.0
                                                                                                                                                                    10    13
                                                                Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 25 of 44


                                           2




                                                                                                                                                           1




                                                      A




                                    1   WIND FENCE 2 PLAN   N
                                                                                                                                  A   WIND SCREEN 2 SECTION



                                                                                                                                              SEATTLE IRON AND METALS
                                                                                                                                                DUST CONTROL IMPROVEMENTS
                                                                                                                                                      WIND SCREEN 2
2407 North 31st Street, Suite 100
Tacoma, Washington 98407
(253) 396-0150 Fax (253) 396-0162
                                                                                                                                                     PLAN AN SECTION        S4.1
                                                                                                                                                                            11   13
                                                                         Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 26 of 44




                                                                                                                                                                                 2


                                            A




                                                         1   WIND SCREEN 3 PLAN           N

                                                                                                                                                     A   WIND SCREEN 3 SECTION




                       2            TUBULAR BUTT JOINT



                                                                                                                                           SEATTLE IRON AND METALS
                                                                                                                                            DUST CONTROL IMPROVEMENTS
                                                                                                                                                 WIND SCREEN 3
2407 North 31st Street, Suite 100
Tacoma, Washington 98407
(253) 396-0150 Fax (253) 396-0162
                                                                                                                                                PLAN AND SECTION                 S4.2
                                                                                                                                                                                 12   13
                                                                   Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 27 of 44




                                                 A




                                                                                                                                     C




                                    1   DETAIL       A   SECTION

                                                                                                                                                                 B


                                                                                                                                                 2   DETAIL




                                                                                                         B      SECTION                                              C   SECTION



                                                                                                                                     SEATTLE IRON AND METALS
                                                                                                                                         DUST CONTROL IMPROVEMENTS


2407 North 31st Street, Suite 100
Tacoma, Washington 98407
(253) 396-0150 Fax (253) 396-0162
                                                                                                                                            STRUCTURAL DETAILS                     S5.0
                                                                                                                                                                                   13   13
Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 28 of 44




              Attachment B
    Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 29 of 44



                                                                                     August 14, 2020

RE: Puget Sound Keeper Alliance v. Seattle Iron & Metals Corporation

To Whom It May Concern,

This letter is intended to provide assurance that I have received and reviewed the Consent Decree
(and amendment) between Puget Sound Keeper Alliance v. Seattle Iron & Metals Corporation
and that I am authorized on behalf of Just Health Action (JHA) to make the following binding
commitments on behalf of the Duwamish Valley Clean Air Program run by Duwamish River
Cleanup Coalition (DRCC) and JHA:
1. I understand that JHA will receive funds from Seattle Iron & Metals as specified in the Consent
Decree.
2. JHA will use these funds for the Duwamish Valley Clean Air Program.
3. JHA will not use any money it receives under the Consent Decree for lobbying purposes.

Air pollution is a top community health priority in the Duwamish Valley. The community has the
highest childhood asthma hospitalization rates in the City of Seattle and a 13 year difference in
life expectancy compared to wealthier parts of Seattle. DRCC has resurrected an air quality
program that was originally an EPA Environmental Justice Collaborative Problem Solving Grant
from 2014-2016. In order to improve the health of Duwamish Valley residents, the Duwamish
Valley Clean Air Program goals are to: 1. Reduce air pollution (indoor and outdoor); 2. Engage
interested partners/collaborators; 3. Build community capacity; and 4. Develop an evaluation
method to measure success. We will use the funds to:
 Strategize on our Clean Air approach;
 Develop agendas;
 Develop meeting materials and presenting at meetings;
 Analyze meeting materials;
 Work on health related issues and communicating with relevant partners;
 Collect updated information on health disparities (e.g. asthma);
 Work with a few partners on developing a quantitative and qualitative evaluation to measure
     success; and
 Implement recommendations made by project partners.

JHA is a Seattle-based, not for profit organization (Tax ID XX-XXXXXXX) which advocates for
reducing health inequities that result from social, economic, environmental, and political
conditions. Through a social justice lens, we research and document health inequities and we lead
interactive workshops to engage diverse groups to build skills towards systems level change.
JHA is committed to sound fiscal management of this project.

Please do not hesitate to contact me with questions or for additional information.

Sincerely,




C. Linn Gould, MS, MPH
Executive Director


                         2015 14th Avenue East, Seattle, WA 98112 – (206) 324-0297
Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 30 of 44




              Attachment C
                              City of Seattle
                              Department of Construction and Inspections (Seattle DCI)
                                                                                                                                                                                 Updated
                              PLAN COVERSHEET                                                                                                                                    01/01/16


INSTRUCTIONS: Complete all areas of sections 1 - 7 that pertain to your project. Please note that sections 8 - 14 are to be completed by Seattle DCI staff.
                                   *Mac users fill out this form with Acrobat not Reader


                                                         1. APPLICANT INFORMATION                                                                                                                                              5. BUILDING CODE INFORMATION                                                                                                           8. LAND USE CONDITIONS (Seattle DCI staff use only)                         10. DRAINAGE & SEWER REVIEW (Seattle DCI staff use only)
                                                                                                                                                                                                                                                                                                               CODE USED FOR DESIGN (select one)
                                                                                                                                                                          MULTIPLE BUILDINGS IN THIS PROJECT?                                                                                                                                                                                                                                          SEATTLE DCI SEWER AND DRAINAGE REVIEW DESK: (206) 684-5362 or sidesewerinfo@seattle.gov
                                                                                                                                                                                 Yes            No                                                                                                                                                          Assigned planner                             Phone
  PROJECT ADDRESS                       701 SOUTH ORCHARD STREET                                                                   PROJECT #             6745050                                                                                                                                                   2015 Seattle Building Code
                                                                                                                                                                          If yes, fill out separate sheets and attach.         Shown on plan sheet:         N/A                                                                                                                                                                DRAINAGE REVIEW REQUIRED?                       Yes           No
  DESCRIPTION OF WORK                                                                                                                                                                                                                                                                                               2015 Seattle Residential Code
                                                                                                                                                                          PROVIDE THIS INFORMATION FOR EVERY BUILDING IN YOUR PROJECT                                                                                                                                                                                               Flow control required
                                                                                                                                                                                                                                                                                                                    2015 SBC (struct) and 2015 SRC (arch)
                                               Construction of a steel braced frame to support netting that will be designed by others, including attachment, to          DCI building ID                                                               (see building data sheet)
                                               disrupt wind flow which disperses dust. The braced frame is an independent structure supported on micropiles.                                                                                                                                                                                                                                                                        Impervious surface this project (new or replaced) in sq. ft.
                                                                                                                                                                          Existing # of above-grade stories           N/A              Proposed # of above-grade stories N/A                     Mezzanines?                 Yes           No


                                                                                                                                                                          Existing # of below-grade stories           N/A              Proposed # of below-grade stories N/A                                  Location N/A
  OWNER            Shalmar 08, LLC                                               ADDRESS               601 MYRTLE STRETT, SEATTLE, WA 98134                                                                                                                                                                                                                                                                                   NOTE: The drainage system shown in these plans may be changed at the time of side sewer permit issuance to meet standard plans and methods.
                                                                                                                                                                          Building code type of construction
  PHONE            (206) 682-0040                                                E-MAIL                ALANS@SEAIRON.COM                                                                                                                                                                                                                                                                                                       SIDE SEWER REVIEW REQUIRED?                     Yes           No
                                                                                                                                                                          FLOOR LEVEL                      GROUP                   OCCUPANCY/USE                     FLOOR AREA               SPRINKLER (Y/N)                OTHER FIRE PROTECTION

  CONTACT PERSON                    Jackie Celin                                 ADDRESS               1601 5th Ave, Suite 1600, Seattle, WA 98101                         N/A                           N/A                    N/A                                N/A                                  N/A                   N/A                                                                                                   No conflict with side sewer

                                                                                                                                                                                                                                                                                                                                                                                                                                    Construction conflicts with applicant's side sewer. Contact Public Health Department at (206) 233-7914
  PHONE            206-622-5822                                 FAX                                            E-MAIL              JACKIE.CELIN@KPFF.COM
                                                                                                                                                                                                                                                                                                                                                                                                                                    Construction conflicts with side sewer serving another property . Contact Seattle DCI Sewer and Drainage Review Desk at (206) 684-5362
  PREVIOUS RELATED MUPs


  RELATED STANDARD
  PLANS                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Date
                                                                                                                                                                                                                                                                                                                                                                                                                              Reviewed by


                                                                                                                                                                                                                                                                                                                                                                                                                              NOTE: A separate side sewer permit is required from Seattle DCI for ALL new drainage and sewer installations. For more information, call the
                                                                                                                                                                          Remodel:        Construction project value $                                                                                                                                                                                                        Sewer and Drainage Review Desk at (206) 684-5362 or sidesewerinfo@seattle.gov.
                                                   2. LAND USE CODE INFORMATION                                                                                           Sprinklers            NFPA 13           NFPA 13 R            Partial system          Fire alarm          Other system Type

                                                                                                                                                                          Change of occupancy                   Yes           No       From                                                      To
                                                                                                                    DESIGN REVIEW?                                                                                                                                                                                                                                                                                               11. ENVIRONMENTALLY CRITICAL AREAS INFO (Seattle DCI staff use only)
ZONE         IG1 U/85                      ASSESSOR'S PARCEL NO.                             2136200380                                                   Yes        No
                                                                                                                                                                          Posted occupancy
                                                                                                                    If yes, please provide:                                                                                                                                                                                                                                                                                                                                           ENVIRONMENTALLY CRITICAL AREAS (ECA)
OVERLAY ZONING                    GREATER DUWAMISH (MANUFACTURING INDUSTRIAL)                                                                                             EMERGENCY SYSTEMS PROVIDED
                                                                                                                   Planner                                                       Elevator pressurization              Exit and pathway lighting           Stairway pressurization             Smoke removal system                   Emergency generator                                                                            Site is not located in ECA
HISTORIC OR LANDMARK DISTRICT                                  N/A                                                                                                                                                                                                                                                                                                                                                                  Mapped ECA designation             1       2       3      4         5      6       7       8   9    10            11
                                                                                                                   Planner's phone no.
                                                                                                                                                                                                                                                                                                                                                                                                                                    ECA identified by pre-application site visit report as
SHORELINE ZONE                    N/A
                                                                                                                                                                                                                                   6. ENERGY/MECHANICAL CODE                                                                                                                                                                        ECA exemption (see review details in Hansen)
                                    Exempt                 Requires Shoreline review

                                                                                                                          Exempt       Requires review                                                                                                                                                                                                                                                                               Reviewed by                                                                                               Date
                                                                                                                                                                                   HVAC mechanical system is NOT included with this application (If mechanical drawings are included with plans, please stamp "for reference only")
SEPA         N/A
                                                                                                                                                                                   HVAC mechanical system IS included with this application                       Mechanical System Value$                                                                                                                                               Denied       Granted     Type
EXISTING USE                                                         SQ. FT.                PROPOSED USE                                                   SQ. FT.
SALVAGE YARD                                                         87,117                                                                                                 GENERAL PROJECT INFORMATION                                                                                                                                                                                                                             Small project waiver
                                                                                             SALVAGE YARD                                                   87,117

                                                                     28,966                                                                                                 SCOPE OF CONSTRUCTION
MANUFACTURING                                                                                MANUFACTURING                                                  28,966                                                                                                                                                                                                                                                                   New development coverage this permit (sq. ft.)
ACCESSORY OFFICE                                                     14,917                  ACCESSORY OFFICE                                               14,917                 New construction                         Addition              Alteration                  Substantial alteration (SBC CH 34)
                                                                                                                                                                                                                                                                                                                                                                                                                                     Previous development coverage (after 10/31/92)          Permit #                                  Sq. ft.
                                                                                                                                                                            APPLICABLE OCCUPANCY

                                                                                                                                                                                   Single-family/duplex/townhouse                      Multi-family 1-3 stories               Multi-family 4+ stories          Non-residential                                                                                                                                                               Permit #                                  Sq. ft.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Total
  DEPARTMENT OF NEIGHBORHOODS CERTIFICATE OF APPROVAL REQUIRED?                                                                           Yes        No                     BUILDING ENVELOPE COMPLIANCE                                          HEATED                              SEMI-HEATED                      UNHEATED

  STREET/ALLEY IMPROVEMENTS OR WORK IN THE RIGHT OF WAY REQUIRED?                                                                         Yes        No                            Existing Envelope - no change
  PARKING SPACES                                                                                    NUMBER OF DWELLING UNITS                                                       Existing Envelope - altered                                                                                                                                              NEW CURB CUT REQUIRED   Yes   No       Residential   Commercial       12. SHOP DRAWINGS, KEY AREA INSPECTION & BUILDING CONDITIONS
  Existing                   42                                                                                                                                                    New Envelope
                   Onsite                Offsite                Accessible           2              Existing                             Proposed New                                                                                                                                                                                                                                                                                                 (Seattle DCI staff use only)
  Proposed                                                                                                                                                                  SCOPE OF MECHANICAL WORK
                   Onsite    42          Offsite                Accessible           2              Demolished                           Live/Work
                                                                                                                                                                                                                                                                                                                                                                      9. SPECIAL INSPECTIONS (Seattle DCI staff use only)
Offsite Location                                                                                    TOTAL                                                                                                                                                                                                                                                                                                                     Sprinkler drawings              NFPA 13          NFPA 13 R           Partial system   Location                                                 Fire alarm
                                                                                                                                                                                                                                                                                                                                                                                                                              required for:

                                                                                                                                                                                                                                                                                                                                                                                                                              Required shop drawings/
                                                                                                                                                                                                                                                                                                                                                                                                                              key area inspections:
                                                     3. HOUSING UNIT OCCUPANCY
                                                                                                                                                                            LOCATION OF DUCTWORK OR MECHANICAL EQUIPMENT

DEFINITION: Housing unit means any dwelling unit, housekeeping unit, guest room, dormitory, or single room occupancy unit, and may include a residential                           Interior                     Exterior ground mounted                             Rooftop                   Exterior wall mounted
unit in a commercial building, an artist's studio dwelling unit, or a live/work unit.
                                                                                                                                                                            MECHANICAL-ONLY PERMIT
CHECK ONLY ONE BOX BELOW TO INDICATE HOUSING OCCUPANCY AT DATE OF PERMIT APPLICATION.                                                                                       Related building permit project #

                    Unit(s) unoccupied                                                                  Unit(s) occupied by residential tenant
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      13. PERMIT ISSUANCE AUTHORIZATION
                    Unit occupied by property owner                                                     Do not know                                                         COMMERCIAL BUILDINGS (Non-residential, R1 lodging, and Multi-family four stories and greater)                                                                                                                                                                                                    (Seattle DCI staff use only)
                    No units on property                                                                Refer to property owner/tenant assistance                           COMPLIANCE PATH:
                                                                                                                                                                                   Prescriptive                Component Performance UA/SHGCA/VTA                           Total building performance (TBP)             Target performance path (TPP)                                                                        REVIEW                                 APPROVAL          DATE                             NOTES
                    Unit(s) on property not affected by permit scope                                                                                                                                                                                                                                                                                                                                                          LOCATION                               INITIALS
                                                                                                                                                                            SEC C402.1                                SEC C402.1.3                                                  SEC C407                                        SEC C402.1.5
                                                                                                                                                                                                                                                                                                                                                                                                                              ZONING (incl. street improvements)
I certify, under penalty of perjury under the laws of the State of Washington, that the above information is true and correct.                                              OTHER MECHANICAL EQUIPMENT INCLUDED IN THIS APPLICATION                                                                                                                                                                                           CURB CUT

                                                          Jacqueline Celin/Applicant                      08/25/2020                     1601 5th Ave, Seattle, W                  Commercial kitchen hood exhaust system                   Fume hood             Spray paint booth           Other Specify:                                                                                                                  ORDINANCE
                                                                                                                                                                            RESIDENTIAL BUILDINGS (Single family, duplex, townhouse, and multi-family 3 stories or less)                                                                                                                                                      STRUCTURAL
Owner/Applicant Signature                                Printed Name                                   Date                           Place
                                                                                                                                                                            COMPLIANCE PATH:                                                                                                                                                                                                                                  ENERGY

                                                                                                                                                                                   Prescriptive                                 Total UA alternative                        Simulated performance alternative                                                                                                                 MECHANICAL
                                                           4. GROUND DISTURBANCE                                                                                            Heating Equipment:                                                                                                                                                                                                                                DRAINAGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 31 of 44




                                                                                                                                                                            Minimum Size:                                   Maximum Size:                                   Energy Credit (Table R406.2) Option:
                                                                                                                                                                                                                                                                                                                                                                                                                              ECA
  GROUND DISTURBANCE                               Yes         No              Excavation - cubic yards 16                   Maximum height              3 ft
                                                                                                                                                                                                                                                                                                                                                                                                                              GRADING
                                                                                                                                                                            DOCUMENTS INCLUDED
                                                                               Fill - cubic yards                            Maximum height                                                                                                                                                                                                                                                                                   WATER (SPU)
  DISPOSAL SITE                   Outside City of Seattle                                                                                                                          Residential equipment sizing calc (unit by unit)            Non-residential cooling and heating load (for other than Group R)
                                                                                                                                                                                                                                                                                                                                                                                                                              FIRE
                                  Inside City of Seattle                                                                                                                           Target UA/SHGCA/VTA Calculation                             Structural load calculation (for mechanical equipment)               Commercial kitchen hood worksheet
                                                                                                                                                                                                                                                                                                                                                                                                                              HEALTH (King County)
                                                                     Address and/or permit #                                                                                       TBP or TPP Report                                           Noise compliance report (for mechanical equipment)                   Other:
Erosion control is required PRIOR to any ground disturbance. Please refer to Construction Stormwater Control and Soil Amendment Standard Plan.                                                                                                                                                                                                                                                                                NOISE

                                                                                                                                                                                                                                                                                                                                                                                                                              CONVEYANCE/ELEVATOR

                                                                  CUSTOMER ALERT!                                                                                                                                                              7. PRIORITY GREEN                                                                                                                                                              SHORING (SDOT)
Site Inspection Required Prior to First Ground Disturbance - Call (206) 684-8900                                                                                                                                                                                                                                                                                                                                              STREET IMPROVEMENT (SDOT)
A Seattle DCI site inspection is required prior to any ground disturbance related to this permit, including clearing, grubbing or grading.
                                                                                                                                                                                                                                        (www.seattle.gov/sdci/prioritygreen)
                                                                                                                                                                                                 Prior approval to participate in Priority Green is required. The following does not establish Priority Green status.                                                                                                         PARKS
Preconstruction Conferences, When Required - Call (206) 684-8860
A Seattle DCI preconstruction conference should be scheduled prior to beginning work. A conference is required for the following types of work:                                                                                                                                                                                                                                                                               PROTECTED DISTRICTS (DON)
1. When any special inspections are indicated on the plan                                                                                                                  PRIORTY GREEN EXPEDITED                                                                              PRIORTY GREEN FACILITATED
2. When land use or design review conditions are indicated on the plan                                                                                                     Screening required prior to building permit intake appointment.                                      Screening required prior to building permit or MUP intake                                                                                     SEPA EXEMPTION
3. When a Seattle DCI plans examiner specifies on plans unusual or complex inspection or occupancy requirements                                                                                                                                                                 appointment.
                                                                                                                                                                           Rating anticipated:                                                                                                                                                                                                                                LAND USE
Rules for Ufer Grounds - Call (206) 684-5383                                                                                                                                                                                                                                    Rating anticipated:
If you have any questions or concerns regarding the rules (2005 NEC) for installation of ufer grounds, please contact Seattle DCI's Electrical Technical Backup                        Built Green
Monday - Friday, 7:00 a.m. to 4:30 p.m.                                                                                                                                                                                                                                                  Priority Green Building Matrix - 10 points
                                                                                                                                                                                              4 star
Required SDOT Permits and Inspections                                                                                                                                                                                                                                                    Living Building Challenge                                                                                                                                    14. DEPARTMENT SIGN OFFS (Seattle DCI staff use only)
Street Tree Inspections                                                                                                                                                                       5 star
Protection and/or planting/pruning/removal of street trees requires Seattle Department of Transportation (SDOT) inspection and approval. Call prior to                                                                                                                                   Built Green 5 Star + 2030 Challenge
                                                                                                                                                                                       LEED
construction:        Commercial/Multifamily Zones, (206) 684-5693
                     Single Family Zones, (206) 684-7997                                                                                                                                                                                                                                 LEED Platinum + 2030 Challenge                                                                                                       ISSUED BY                                                                 DATE
                                                                                                                                                                                              Gold
 Street Use Permits Call prior to construction: (206) 684-5283                                                                                                                                                                                                                  Other:
                                                                                                                                                                                              Platinum
Water Service Inspection by SPU Required                                                                                                                                                                                                                                                 Target Performance Path Compliance Method
All water service piping on property must be inspected prior to backfilling trench. For information and inspection, call Seattle Public Utilities (SPU) at (206)                       Seattle DCI Alternative Path for Single Family
684-5800. For water quality backflow protection information and inspection, call SPU at (206) 684-3536.
                                                                                                                                                                                              Using 3.5 credits for SEC Table 9-1
Waste Diversion Report to be submitted to SPU - Projects >750 square feet must submit a Waste Diversion Report to SPU within 60 days of DCI project                                                                                                                                                                                                                                                                           BUILDING PLANS EXAMINER                                        MECHANICAL PLANS EXAMINER                                     DATE RECEIVED AT INTAKE
final inspection approval. For information and submittal document: http://www.seattle.gov/util/ForBusinesses/Construction/CDWasteManagement/
RecyclingRequirements/WasteDiversionReport/index.htm
DESIGN CRITERIA                     REINFORCED CONCRETE                                                             ABBREVIATIONS




GENERAL




CODES AND STANDARDS

                                                          SPECIAL INSPECTION SCHEDULE NOTES




                                                                                                                PILES

STRUCTURAL STEEL


                                    WELDING
                                                                                                                                                   Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 32 of 44




                                                                                SEATTLE IRON AND METALS
                                                                               701 S ORCHARD ST, SEATTLE WA 98108
                                                                                    TROMMEL SCREEN FRAME
2407 North 31st Street, Suite 100                                                     STRUCTURAL NOTES
Tacoma, Washington 98407
(253) 396-0150 Fax (253) 396-0162
                                                                                                                                    G1.1
                                                                                                                                             SUBMITTAL




                                                                                                                               SHT    SHTS
                                                   A




                                    1




                                        B
                                                                                                                    Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 33 of 44




                                                        N


                                            SITE PLAN

                                                            SEATTLE IRON AND METALS
                                                            701 S ORCHARD ST, SEATTLE WA 98108
                                                                 TROMMEL SCREEN FRAME
2407 North 31st Street, Suite 100                                        PLAN
Tacoma, Washington 98407
(253) 396-0150 Fax (253) 396-0162
                                                                                                  S1.1
                                                                                                              SUBMITTAL




                                                                                                 SHT   SHTS
                                                                              PLAN VIEW AT ELEVATION 0.00




                                            ISOMETRIC VIEW




                                                                          A
                                                                                                                                      Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 34 of 44




                                                                          B

                                                      D               E


                                    C
                                        PLAN VIEW AT ELEVATION 18.5              PLAN VIEW AT ELEVATION 50.0



                                                                              SEATTLE IRON AND METALS
                                                                              701 S ORCHARD ST, SEATTLE WA 98108
                                                                                   TROMMEL SCREEN FRAME
2407 North 31st Street, Suite 100                                                       PLAN VIEWS
Tacoma, Washington 98407
(253) 396-0150 Fax (253) 396-0162
                                                                                                                    S2.0
                                                                                                                                SUBMITTAL




                                                                                                                   SHT   SHTS
                                    A   ELEVATION AT LINE 1    B   ELEVATION AT LINE 2
                                                                                                                      Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 35 of 44




                                                              SEATTLE IRON AND METALS
                                                              701 S ORCHARD ST, SEATTLE WA 98108
                                                                   TROMMEL SCREEN FRAME
2407 North 31st Street, Suite 100                                      ELEVATIONS 1
Tacoma, Washington 98407
(253) 396-0150 Fax (253) 396-0162
                                                                                                    S3.0
                                                                                                                SUBMITTAL




                                                                                                   SHT   SHTS
                                    C   ELEVATION AT LINE A   D   ELEVATION AT LINE B                      E   ELEVATION AT LINE C
                                                                                                                                                        Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 36 of 44




                                                                                        SEATTLE IRON AND METALS
                                                                                        701 S ORCHARD ST, SEATTLE WA 98108
                                                                                             TROMMEL SCREEN FRAME
2407 North 31st Street, Suite 100                                                                ELEVATIONS 2
Tacoma, Washington 98407
(253) 396-0150 Fax (253) 396-0162
                                                                                                                                      S3.1
                                                                                                                                                  SUBMITTAL




                                                                                                                                     SHT   SHTS
                        1                                    1




                                    SHEAR PLATE @ 10" BEAM       SHEAR PLATE @ 9" BEAM                    WT5x38.5 MODIFICATION          WT5x38.5 OFFSET

                                                                                                                       1   DETAIL - WT5x38.5
                                                                                                                                                                              Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 37 of 44




                          GUSSET PLATE CONNECTION - TYPE 1             GUSSET PLATE CONNECTION - TYPE 2                       GUSSET PLATE CONNECTION - TYPE 3


                                                                                                                 SEATTLE IRON AND METALS
                                                                                                                701 S ORCHARD ST, SEATTLE WA 98108
                                                                                                                     TROMMEL SCREEN FRAME
2407 North 31st Street, Suite 100                                                                                          DETAILS
Tacoma, Washington 98407
(253) 396-0150 Fax (253) 396-0162
                                                                                                                                                            S4.0
                                                                                                                                                                        SUBMITTAL




                                                                                                                                                           SHT   SHTS
                                                      A




                                                               1   DETAIL - MICROPILE/TIEDOWN ANCHOR




                           1        TYPICAL MICROPILE DETAIL
                                                                                                                                                               Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 38 of 44




                                                                                                       SEATTLE IRON AND METALS
                                                                                                       701 S ORCHARD ST, SEATTLE WA 98108
                                                                                                            TROMMEL SCREEN FRAME
2407 North 31st Street, Suite 100                                                                             FOUNDATION DETAILS
Tacoma, Washington 98407
(253) 396-0150 Fax (253) 396-0162
                                                                                                                                             S5.0
                                                                                                                                                         SUBMITTAL




                                                                                                                                            SHT   SHTS
                                                      A




                                                               1   DETAIL - MICROPILE/TIEDOWN ANCHOR




                           1        TYPICAL MICROPILE DETAIL
                                                                                                                                                               Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 39 of 44




                                                                                                       SEATTLE IRON AND METALS
                                                                                                       701 S ORCHARD ST, SEATTLE WA 98108
                                                                                                            TROMMEL SCREEN FRAME
2407 North 31st Street, Suite 100                                                                             FOUNDATION DETAILS
Tacoma, Washington 98407
(253) 396-0150 Fax (253) 396-0162
                                                                                                                                             S5.0
                                                                                                                                                         SUBMITTAL




                                                                                                                                            SHT   SHTS
                                                                                            Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 40 of 44




                                    SEATTLE IRON AND METALS
                                    701 S ORCHARD ST, SEATTLE WA 98108
                                         TROMMEL SCREEN FRAME
2407 North 31st Street, Suite 100               LINE 2
Tacoma, Washington 98407
(253) 396-0150 Fax (253) 396-0162
                                                                         X-##.#
                                                                                      SUBMITTAL




                                                LINE 3                   SHT   SHTS
Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 41 of 44




              Attachment D
                                                                                                                  
                                                                                   5(675,&7(' $33529('758&.75$)),&5287(6
                                                                        !"#$%'(       !))%
Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 42 of 44
                                                                                                      Seattle Iron & Metals Corp
                                                                  Date:     Base
                                                                                                      South Myrtle Street
                                                                  Map:Google                    Seattle WA, 98108
Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 43 of 44




              Attachment E
          Case 2:12-cv-01201-RSM Document 88 Filed 10/30/20 Page 44 of 44




8/12/20


To Whom it may Concern:

This letter is intended to provide assurance that I have received the Consent Decree between
Puget Soundkeeper Alliance and Seattle Iron and Metals and that I am authorized on behalf of Seattle
Parks Foundation to make the following binding commitments:

    1. I understand that Seattle Parks Foundation will receive funds from Seattle Iron and Metals as
       specified in the Consent Decree.
    2. Seattle Parks Foundation will use these funds for advancing the design for water quality
       improvements at Gateway Park N.
    3. Seattle Parks Foundation will not use any money it receives under the Consent Decree for
       lobbying purposes.

Seattle Parks Foundation is the fiscal sponsor for the Georgetown Open Space Committee who is leading
a business-community-government-NGO collaborative addressing water quality by developing
community driven green infrastructure in the street right-of-way at the end of 8th Ave S. Community-
based organizations are leading the design, permitting and installation of green stormwater
infrastructure and are providing educational and job opportunities that improve the environmental
wellbeing and promote public health education for people who live, work and play nearby.

The project has been designed to 30% and will use additional funds for additional design
development that ties the shoreline restoration with the upland area and knits together the parcels
owned by different agencies with engineering level specificity. This level of design, which includes
review by public sector entities brings the project closer to “shovel-readiness.” The overall project
improves public access to the River, improves shoreline habitat, and reduces polluted run off from
entering the River.
Seattle Parks Foundation (Tax ID XX-XXXXXXX) provides 501(c)(3) tax-exempt status and a suite of
accounting, insurance, fundraising, and communications services to community groups that are leading
park and public space projects across the city. We manage restricted and general-purpose funds for
donors who want to make long-term investments in Seattle’s parks and public spaces and support large-
scale community park planning and development such as Gateway Park N. in Georgetown. We are
committed to sound fiscal management and as a nonprofit organization are audited annually.

Please do not hesitate to contact me with questions or for additional information.

Sincerely,




Thatcher Bailey, President and CEO
